Citation Nr: 1021426	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  06-11 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1969 to February 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision rendered by the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to a TDIU rating.

In April 2008 the Board remanded the claim for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (Court) are applicable to this 
matter.  The Veteran's claim for a TDIU rating was received 
in November 2004, and he was notified of the general 
provisions of the VCAA by the Pittsburg RO and AMC in 
correspondence dated in November 2004 and July 2009, 
respectively.

The Veteran contends that he is entitled to a TDIU rating 
based on his PTSD.  His service-connected disabilities 
include PTSD (rated as 70 percent disabling), bilateral 
hearing loss (10 percent disabling), tinnitus (10 percent 
disabling), Raynaud's syndrome of the third and fifth fingers 
on the left hand (10 percent disabling), a scar on the left 
fifth finger (10 percent disabling), and a gunshot wound on 
the left ring finger (rated as noncompensable).  Statements 
from the Veteran show that he retired in November 2004 after 
working as a repairman at a power station for 33 years; his 
TDIU claim was dated the same day as his last day of work.

In correspondence received in August 2009 the Veteran 
indicated that he had been receiving individual and group 
psychiatric treatment at the Morgantown Vet Center and the 
Clarksburg VA Medical Center (VAMC) since November 2004 to 
the present and asked the AMC to request those records on his 
behalf.  Clarksburg VAMC treatment records dated from March 
2004 to February 2010 were obtained and associated with the 
claims folder; however, it appears that no effort was made to 
assist the Veteran in obtaining relevant treatment records 
from the Vet Center.  Therefore, the claim must be remanded, 
and the AMC/RO should request the Morgantown Vet Center 
records identified by the Veteran.

After those records are obtained the AMC/RO should arrange 
for an additional VA PTSD examination.  In the April 2008 
remand instructions, the Board requested a psychiatrist or 
psychologist to provide an opinion as to whether the 
Veteran's PTSD would preclude employment and to provide 
sustainable reasons and bases (an articulated medical 
rationale) for the opinion.  The psychologist concluded that 
there was no evidence of total occupational and social 
impairment due to PTSD, but the Veteran had poor 
concentration that rendered him unreliable in completing 
detailed safety procedures, he had substantially impaired 
memory of unknown origin, and he had gotten into physical 
altercations at work and with his wife, whom he had recently 
divorced after more than 30 years of marriage.  
Unfortunately, the opinion provided was inadequate because it 
did not directly address whether the Veteran's PTSD precludes 
employment, and an additional VA examination and opinion are 
required.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the 
Veteran and obtain the names and 
addresses of all medical care 
providers, VA and non-VA that treated 
him for his service-connected PTSD, 
bilateral hearing loss, tinnitus, and 
left hand and finger disabilities.  Of 
particular interest are complete, 
chronological treatment records, rather 
than any treatment summaries, from the 
Morgantown Vet Center dated from 
November 2004 to the present and any 
Clarksburg VA treatment records dated 
from February 2010 to the present.  
After the Veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified 
of unsuccessful efforts in this regard 
to allow the Veteran the opportunity to 
obtain and submit those records for VA 
review.

2.  After the above development has 
been completed, the Veteran should be 
afforded a VA PTSD examination 
performed by a psychiatrist or 
psychologist.  All indicated tests and 
studies are to be performed.  Prior to 
the examination the entire claims 
folder and a copy of this remand must 
be made available to the examiner for 
review.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  
The examination must be conducted 
following the protocol in VA's 
Disability Examination Worksheet for VA 
PTSD Review Examination, revised on 
April 2, 2007.  The examination must 
respond to the instructions contained 
therein.  All indicated tests and 
studies are to be performed.

The purpose of the examination is to 
determine the impact that PTSD has on 
the Veteran's ability to maintain 
substantially gainful employment.  
Following the history and clinical 
evaluation, and any tests that are 
deemed necessary, the examiner is 
requested to render an opinion as to 
whether the Veteran's PTSD renders him 
unable to secure or maintain 
substantially (more than marginal) 
gainful employment consistent with his 
education and employment experience.  
In doing so, the examiner should also 
address the impact, if any, of the 
Veteran's non-service connected 
disabilities on his ability to maintain 
substantially gainful employment.  The 
examiner should provide a rationale for 
any opinion provided.

3.  The Veteran should be afforded a VA 
general medical examination to determine 
whether his combined service-connected 
disabilities preclude his ability to 
obtain and maintain gainful employment.  
The claims folder should be made 
available to the physician for review 
before the examination.  The examination 
must be conducted following the protocol 
in VA's Disability Examination Worksheet 
for VA General Medical Examination, 
revised on February 25, 2010.  For each 
service connected disorder, the 
physician is requested to describe its 
effect on the Veteran's ability to 
obtain and maintain gainful employment. 

4. The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claim.

5.  After completion of the above and 
any additional development deemed 
necessary, the issue on appeal should 
be reviewed with consideration of all 
applicable laws and regulations, 
including a discussion of whether a 
referral for extraschedular evaluation 
is warranted under 38 C.F.R. § 3.321 
for any of the Veteran's service-
connected disabilities.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should 
be furnished an appropriate 
supplemental statement of the case and 
be afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


